UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2014 Date of reporting period: March 31, 2014 Item 1. Reports to Stockholders. Poplar Forest Partners Fund A Series of Advisors Series Trust www.poplarforestfunds.com Semi-Annual Report March 31, 2014 POPLAR FOREST PARTNERS FUND To my partners, Stocks, as measured by the S&P 500® Index, produced a double digit gain over the last six months and our portfolio managed to do a bit better.The biggest positive contributors to our results during the past six months were Hewlett-Packard Company, Baker Hughes Incorporated, Alcoa Inc., Microsoft Corporation and Bank of America Corporation.The biggest detractors to our results were Avon Products, Inc., Staples, Inc., WPX Energy, Inc., Citigroup Inc. and Reliance Steel & Aluminum Co.Our recent results have been driven more by individual stock selection as opposed to industry specific themes, though I would note that our technology holdings added the most to our results while our consumer investments were detrimental to the Fund’s short-term performance. Average Annual Total Returns as of March 31, 2014 Since Inception 6 Months 1 Year 3 Years (12/31/09) Poplar Forest Partners Fund Class A shares; with load +9.65% +23.95% +14.94% +15.47% Class A shares; without load +15.42% +30.46% +16.92% +16.88% Institutional Class shares +15.53% +30.77% +17.22% +17.17% S&P 500® Index +12.51% +21.86% +14.66% +15.40% Expense Ratio Class A shares: 1.51% Gross; 1.26% Net of fee waiver, including acquired fund fees and expenses Expense Ratio Institutional Class shares: 1.26% Gross; 1.01% Net of fee waiver, including acquired fund fees and expenses Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 877-522-8860.Performance for Class A shares with load reflects a maximum 5.00% sales charge.Class A shares without load does not take into account any sales charges which would reduce performance.Expense Ratio net of fee waiver reflects contractual fee waiver in effect through at least 1/27/2015. Given our focus on long-term investing, we tend to focus more on our long-term results; we are pleased with what we’ve been able to accomplish over the last four years.When we judge our results, we tend to focus on the Fund’s Institutional Class shares (IPFPX).On a since inception basis, the Fund has moved ahead of the S&P 500® Index with annual returns of 17.2% for the Institutional Class shares versus 15.4% for the S&P 500® Index. 2 POPLAR FOREST PARTNERS FUND The chart below is a hypothetical representation of how $10,000 would have grown had it been invested in either the Institutional Class shares of the Fund (to $19,596) or in the S&P 500® Index (to $18,370) since the Fund’s inception on 12/31/2009.It assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees.If we are successful, the gap between the lines on the chart will widen over time. We have patience, a disciplined investment process and we are not afraid to make investments that are contrary to the collective thinking of the crowd.We continue to find investments that meet our quality and return hurdles, however there are fewer good ideas from which to choose.As a result, I suspect our future results will be less robust than our results over the last few years. In general, the economy appears to be getting stronger and, as a result, earnings growth could prove surprisingly strong.A strong economy may lead the Federal Reserve Board to continue reducing its bond purchases with the result being higher interest rates.A stronger economy could lead to increased investor confidence and higher P/E ratios with the result being another strong year for stocks.Conversely, rising interest rates could lead to multiple compression and a flat stock market.While both seem possible, these outcomes appear more attractive than what would correspondingly happen in the bond market.In short, the risk/reward ratio for stocks seems more balanced than it has in recent years, but superior to alternatives. For the last several years, our portfolio has been decidedly oriented towards trying to capture the rewards I thought possible following the 2007-2008 bear market.With the environment feeling more balanced between risk and reward, our portfolio may 3 POPLAR FOREST PARTNERS FUND evolve to being a bit more balanced as well.As a result, we may hold a little extra cash and our search for new ideas may migrate to companies with generally more stable historic margins.I do not expect an increase in portfolio turnover from the 25-30% annual rate we have experienced in the past. A Parental Perspective I’m a very fortunate man.I feel lucky to have been born to a wonderful mother and father in a great country where I could pursue my dreams.Of all the things that have gone well, my kids are the highlight of my life.I have been blessed with three extraordinary children who are growing into fine young adults.Kids are not born with instruction manuals; Stephanie and I learned to parent by reflecting on how we were raised and by emulating other successful parents.While we’ve surely made some mistakes along the way, our kids have made the job far less challenging than it might have been otherwise. One challenge that comes with teenagers is setting curfews.Kids need guidance in managing their social lives, but they also need the freedom to learn personal responsibility.For me, curfews are a way to manage my worry.While something can go wrong 24 hours a day, Friday and Saturday nights cause me the most anxiety.Knowing there is an agreed upon time for them to be home allows me to manage that anxiety.I’m not uneasy at 11 PM if we’ve agreed they’ll be home by midnight.At 12:01 AM, my concern starts to grow. In short, there is a time to be calm and a time to worry.While most of the time we can trust in all the work we’ve done with our kids, we still need to be watchful.I think the same applies to investing.The future is not knowable in advance; we rely on our investment process to produce good outcomes while also being attentive to signals that we need to alter our course. When it comes to managing investments, many people seem to have the perspective of parents of naughty kids.It is as if their kids threw huge parties both times they left town (the Internet bubble party and the housing bubble party).When the parents got home, they had huge and expensive messes to clean up and worse yet, now they think they have to worry all the time.The cost of cleaning up after parties put a dent in their retirement account and now they have to work an extra five years!Darn those kids!Why couldn’t they behave like kids in the 1980s and 1990s (when stocks only seemed to go up!)? The worries I hear expressed these days go something like this: “The market has come too far too fast; we’re in another bubble…China is even worse and its collapse will bring down the rest of the worldProfit margins are too high and stocks are expensiveThis house of cards was created by the Federal Reserve’s easy money policies…Now that the Fed is reducing stimulus, a bear market is just around the corner….And don’t get me started on our long-term entitlement problem or geopolitics” 4 POPLAR FOREST PARTNERS FUND I recently read a letter authored by a thoughtful and very successful investor.He tends to be a glass half-empty type of guy, but his commentary was particularly bearish.At the core, he likened the U.S. market to a movie set populated with actors perpetrating a convincing lie on a gullible audience.His commentary didn’t end happily; he suggested a severe reckoning when interest rates rise.It felt a bit like listening to a babysitter tell wayward children, “just wait ‘til your parents get home.” While I understand his perspective, I think it is too early to worry about a stock market crash.The market will likely be volatile over time; as this bull market moves forward, I expect occasional corrections in line with what we’ve experienced in the last few years.In parent-speak, it’s like looking at my watch and seeing that it’s only 10:00.The kids left at 8:00 and they’ll more than likely be home by their 12:00 curfew.There will come a time to worry; I believe it just isn’t now. What would signal a time to worry? From my vantage point, I don’t see the preconditions for another major bear market any time soon.We believe the economy is not over-heated and stocks are not decidedly over-valued.The three indicators I watch (Federal Reserve Board policy, investor sentiment and our ability to identify good investments) are a bit less positive than they’ve been, but we don’t appear close to a dangerous market top. I continue to believe the key macroeconomic variable to watch is interest rates.The Federal Reserve Board (the “Fed”) is now several months into the process of reducing bond purchases in order to keep interest rates low (“tapering”).If present trends continue, it appears that this bond buying program will be phased out in October.This is just the first step in returning to more normal monetary policy. Once the bond buying program has ended, the next step will be a normalization of short-term interest rates (“Fed Funds”).New Fed Chair Janet Yellen’s recent remarks suggest the second phase in the reduction of monetary stimulus may begin as early as six months after tapering has concluded.Her comments suggest the first increase in interest rates on Fed Funds will occur roughly a year from now.It may take several years to bring rates back to a level the Fed considers normal. Investors are very concerned about the effect reduced monetary stimulus will have on the economy.I do not share those concerns; I think reducing stimulus and returning to more normally functioning markets is good news.If the Fed thinks the economy is strong enough to handle higher interest rates, their improving confidence could lead to improved CEO confidence.If business leaders become less fearful, hiring and capital spending plans could be increased and those actions could drive additional, self-sustaining strength in economic activity. I think it is important to remember that the Fed is simply reducing stimulus.As former Fed Chair Bernanke once put it, the Fed is simply slowly taking its foot off the accelerator; that is a marked contrast to the Fed putting its foot on the brakes to slow the economy.When their foot moves from the gas to the brakes, it may be time 5 POPLAR FOREST PARTNERS FUND to worry.Such an action appears likely to occur years, not weeks or months, from now.In short, from the perspective of monetary policy, I believe it appears too early to worry. Investment Opportunity – We’re Still Finding Good Value There have been times in my career when markets have felt either extremely attractive or so dangerously over-valued that I felt comfortable making a call on “the market.”This is not one of those times.I could easily see another strong year for the stock market and I can just as easily imagine no gain from equities.Trying to predict the market in the short-term is simply not something I do with confidence. Historically, my success has come from being focused on stock selection – identifying individual investment opportunities that make sense when viewed in a multi-year investment context.From that vantage point, the outlook continues to appear favorable.In the last six months, we purchased shares in four companies new to the portfolio while completing the liquidation of three investments. Two of our newest investments serve similar end markets: construction of infrastructure (bridges, roads, buildings and factories).These companies have business models with very modest capital requirements which allow them to convert net income into free cash flow at a high rate.The end markets served by these companies have been depressed given the pressure on federal, state and local municipal budgets and by the relatively conservative approach to capital spending by corporate management teams. Weak activity in recent years has led some investors to shun these shares, and we bought in at what appears to be a depressed valuation on what also appear to be depressed operating results.In this weak part of the cycle, the prodigious free cash being generated is being focused on repurchasing shares.The set-up seems to be very attractive – revenues can accelerate which should result in improving margins.Growing revenues and higher margins combined with falling share counts could lead to very attractive growth in earnings per share.If earnings grow as we expect, we could also be rewarded with improved valuation. With state and local budgets now appearing more solid and corporate confidence improving, initial indications of increased bidding activity are becoming evident.An upturn in activity could occur in the next few quarters and we may be in for a multi-year cycle of improved results.While we were initially drawn to these opportunities by their seemingly depressed earnings and valuations, we discovered companies that we can imagine owning for a number of years.If our elected leaders decide to devote resources to improving our crumbling national infrastructure, this could be a decade-long opportunity.I love finding stocks like this! We are currently invested in 31 companies that we believe are very attractively valued relative to their future prospects.Roughly 24% of the Fund’s assets are invested in financial service companies with another 22% in technology businesses.Our cash balance is around 4%; this gives us flexibility if we identify additional 6 POPLAR FOREST PARTNERS FUND potentially attractive investment opportunities and/or if the market experiences yet another short-term correction.Since the market bottomed in 2009, stocks, as measured by the S&P 500® Index, have experienced 12 corrections of 5% or more (please see appendix for detail).Despite these periodic setbacks, stocks have continued a pattern of ever higher new highs.Provided we continue to find compelling investments using our bottom up investment process, we will consider it too early to worry. In Closing – Thank you Investor attitudes seem hopeful but far from euphoric, liquidity appears ample, and valuations aren’t unreasonable.Combined, this provides a positive backdrop for equities, just one that isn’t as positive as it was five years ago.For the stock market as a whole, this would suggest more muted future returns than those enjoyed in the recovery from recession. In the last six months, we’ve had a number of new client partners join us.With these new client partners, Poplar Forest Capital, LLC is now responsible for overseeing more than $1 billion in client assets with over $400 million of that in the Poplar Forest Partners Fund.We are gratified to have client partners who believe that our long-term, contrarian investment approach appears to be a smart strategy.We continue to invest alongside you, and we will strive for many years of shared success.To all of our new client partners, I say: “Welcome aboard!” Thank you for the trust you’ve placed in us. J. Dale Harvey April 22, 2014 7 POPLAR FOREST PARTNERS FUND Appendix – Stock Market Corrections In the five years since the market bottomed in 2009, stocks have experienced 12 corrections of 5% or more (see below).Despite these periodic setbacks, stocks, as measured by the S&P 500® Index, have continued a pattern of ever higher new highs.While we remain optimistic about the long-term prospects for the portfolio, we expect more minor corrections as the market continues to move higher.I will likely continue to view corrections as an opportunity to add to our investments. Date of High Date of Low S&P 500 Closing High Price S&P 500 Closing Low Price % Change 3/26/09 3/30/09 -5.4% 5/8/09 5/15/09 -5.0% 6/12/09 7/10/09 -7.1% 10/19/09 10/30/09 -5.6% 1/19/10 2/8/10 -8.1% 4/23/10 7/2/10 -16.0% 2/18/11 3/16/11 -6.4% 4/29/11 10/3/11 -19.4% 4/2/12 6/1/12 -9.9% 9/14/12 11/15/12 -7.7% 5/21/13 6/24/13 -5.8% 8/2/13 8/27/13 -4.6% 12/31/13 2/3/14 -5.8% 3/7/14* 1878.04* * high as of 3/31/14 Source: Yahoo Finance and Poplar Forest Capital, LLC calculations. Must be preceded or accompanied by a current prospectus. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in medium-sized companies, which involve additional risks such as limited liquidity and greater volatility.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. Fund holdings and sector allocations are subject to change at any time, and should not be considered a recommendation to buy or sell any security.For a complete list of holdings, please refer to the Schedule of Investments in this report. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation.It is not possible to invest directly in an index. Gross Domestic Product is the amount of goods and services produced in a year, in a country. 8 POPLAR FOREST PARTNERS FUND Earnings per share is calculated by dividing a company’s net income by its outstanding common shares. Earnings growth is the percentage increase in earnings per share from one year to the next. The price to earnings (P/E) ratio is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Free cash flow is revenue less operating expenses including interest expenses and maintenance capital spending. It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business or share repurchases. Poplar Forest Capital, LLC is the adviser to the Poplar Forest Partners Fund which is distributed by Quasar Distributors, LLC. 9 POPLAR FOREST PARTNERS FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at March 31, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 10 POPLAR FOREST PARTNERS FUND EXPENSE EXAMPLE at March 31, 2014 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Poplar Forest Partners Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/13 – 3/31/14). Actual Expenses The information in the table under the heading “Actual” provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% and 1.00% per the operating expenses limitation agreement for the Poplar Forest Partners Fund – Class A shares and the Poplar Forest Partners Fund – Institutional Class shares, respectively.You will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Fund’s actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 11 POPLAR FOREST PARTNERS FUND EXPENSE EXAMPLE at March 31, 2014 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 10/1/13 3/31/14 10/1/13 – 3/31/14* Class A Shares Actual Hypothetical (5% return before expenses) Institutional Class Shares Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratios, multiplied by the average account values over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense.The annualized expense ratios of the Poplar Forest Partners Fund – Class A shares and the Poplar Forest Partners Fund – Institutional Class shares are 1.25% and 1.00%, respectively. 12 POPLAR FOREST PARTNERS FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) Shares COMMON STOCKS – 95.6% Value Administrative and Support Services – 2.0% AECOM Technology Corp. (b) $ Chemical Manufacturing – 9.4% Actavis Plc (a)(b)(d) Avon Products, Inc. Eli Lilly & Co. Computer and Electronic Product Manufacturing – 15.4% Hewlett-Packard Co. Intersil Corp. – Class A TE Connectivity (a) Xerox Corp. Credit Intermediation and Related Activities – 10.3% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. Insurance Carriers and Related Activities – 17.6% Aetna Inc. Allstate Corp. American International Group, Inc. Lincoln National Corp. MetLife, Inc. Machinery Manufacturing – 7.1% Baker Hughes, Inc. General Electric Co. Merchant Wholesalers, Durable Goods – 1.2% Reliance Steel & Aluminum Co. Miscellaneous Manufacturing – 3.9% Baxter International Inc. Miscellaneous Store Retailers – 2.6% Staples, Inc. The accompanying notes are an integral part of these financial statements. 13 POPLAR FOREST PARTNERS FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited), Continued Shares Value Oil and Gas Extraction – 8.9% Halliburton Co. $ Ultra Petroleum Corp. (b) WPX Energy, Inc. (b) Paper Manufacturing – 3.0% Sealed Air Corp. Primary Metal Manufacturing – 2.5% Alcoa, Inc. Printing and Related Support Activities – 1.0% R. R. Donnelley & Sons Co. Professional, Scientific, and Technical Services – 3.6% Omnicom Group Inc. URS Corp. Publishing Industries – 7.1% Electronic Arts Inc. (b) Microsoft Corp. TOTAL COMMON STOCKS (Cost $289,233,355) SHORT-TERM INVESTMENTS – 3.9% Fidelity Institutional Money Market Portfolio – Select Class, 0.05% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $16,219,931) Total Investments in Securities (Cost $305,453,286) – 99.5% Other Assets in Excess of Liabilities – 0.5% NET ASSETS – 100.0% $ (a) U.S. traded security of a foreign issuer. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield at March 31, 2014. (d) A portion of this security is pledged as collateral for written options. The accompanying notes are an integral part of these financial statements. 14 POPLAR FOREST PARTNERS FUND SCHEDULE OF OPTIONS WRITTEN at March 31, 2014 (Unaudited) Contracts CALL OPTIONS Value 75 Actavis Plc Expiration: May 2014, Exercise Price: $220 $ TOTAL CALL OPTIONS WRITTEN (Premiums received $60,465) $ The accompanying notes are an integral part of these financial statements. 15 POPLAR FOREST PARTNERS FUND STATEMENT OF ASSETS AND LIABILITIES at March 31, 2014 (Unaudited) ASSETS Investments in securities, at value (identified cost $305,453,286) $ Receivables Fund shares issued Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Due to Adviser Options written, at value (proceeds $60,465) 12b-1 fees Custody fees Administration fees Transfer agent fees and expenses Audit fees Fund accounting fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Institutional Class Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment income Accumulated net realized gain from investments Net unrealized appreciation on: Investments Written options Net assets $ The accompanying notes are an integral part of these financial statements. 16 POPLAR FOREST PARTNERS FUND STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2014 (Unaudited) INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Advisory fees (Note 4) Administration fees (Note 4) 12b-1 fees – Class A shares (Note 5) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Custody fees (Note 4) Audit fees Printing and mailing expense Legal fees Insurance expense Trustees fees Chief Compliance Officer fee (Note 4) Miscellaneous Total expenses Less: Advisory fees waived by Adviser (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND WRITTEN OPTIONS Net realized gain from investments Net change in unrealized appreciation on: Investments Written options Net realized and unrealized gain on investments and written options Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 17 POPLAR FOREST PARTNERS FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year March 31, 2014 Ended (Unaudited) September 30, 2013 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation on: Investments Written options — Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Class A Shares ) ) Institutional Class Shares ) ) From net realized gain on investments: Class A Shares ) ) Institutional Class Shares ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of Period End of Period $ $ Accumulated net investment income $ $ The accompanying notes are an integral part of these financial statements. 18 POPLAR FOREST PARTNERS FUND STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: Class A Shares Six Months Ended Year March 31, 2014 Ended (Unaudited) September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ Institutional Class Shares Six Months Ended Year March 31, 2014 Ended (Unaudited) September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 19 POPLAR FOREST PARTNERS FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Class A Shares Six Months December 31, Ended 2009* March 31, through Year Ended September 30, September 30, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — From net realized gain on investments ) ) )# ) — Total distributions ) — Net asset value, end of period $ Total return %+ % % -6.44 % %+ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before fee waiver %++ % % % %++ After fee waiver %++ % % % %++ Ratio of net investment income/(loss) to average net assets: Before fee waiver %++ % % % %)++ After fee waiver %++ % % % %++ Portfolio turnover rate %+ % % % %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. # Less than $0.01. The accompanying notes are an integral part of these financial statements. 20 POPLAR FOREST PARTNERS FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Institutional Class Shares Six Months December 31, Ended 2009* March 31, through Year Ended September 30, September 30, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — From net realized gain on investments ) ) )# ) — Total distributions ) — Net asset value, end of period $ Total return %+ % % -6.18 % %+ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before fee waiver %++ % % % %++ After fee waiver %++ % % % %++ Ratio of net investment income to average net assets: Before fee waiver %++ % % % %++ After fee waiver %++ % % % %++ Portfolio turnover rate %+ % % % %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. # Less than $0.01. The accompanying notes are an integral part of these financial statements. 21 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at March 31, 2014 (Unaudited) NOTE 1 – ORGANIZATION The Poplar Forest Partners Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is to seek long-term growth of capital.The Fund currently offers Class A shares and Institutional Class shares.Class A shares are subject to a maximum front-end sales load of 5.00%, which decreases depending on the amount invested.The Fund’s Class A shares and Institutional Class shares commenced operations on December 31, 2009. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax years of 2011-2013, or expected to be taken in the Fund’s 2014 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions: Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are calculated on the basis of specific cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Fund based upon their relative net 22 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at March 31, 2014 (Unaudited), Continued assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Derivatives: The Fund has adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification. The Fund is required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. The Fund may utilize options for hedging purposes as well as direct investment. Some options strategies, including buying puts, tend to hedge the Fund’s investments against price fluctuations. Other strategies, such as writing puts and calls and buying calls, tend to increase market exposure. Options contracts may be combined with each other in order to adjust the risk and return characteristics of the Fund’s overall strategy in a manner deemed appropriate to the Adviser and consistent with the Fund’s investment objective and policies. When a call or put option is written, an amount equal to the premium received is recorded as a liability. The liability is marked-to-market daily to reflect the current fair value of the written option. When a written option expires, a gain is realized in the amount of the premium originally received. If a closing purchase contract is entered into, a gain or loss is realized in the amount of the original premium less the cost of the closing transaction. If a written call option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. If a written option is exercised, the amount of the premium originally received reduces the cost of the security which is purchased upon the exercise of the option. With options, there is minimal counterparty credit risk to the Fund since the options are covered or secured, which means that the Fund will own the underlying security or, to the extent it does not hold the security, will maintain liquid assets consisting of cash, short-term securities, or equity or debt securities equal to the market value of the security underlying the option, marked to market daily. 23 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at March 31, 2014 (Unaudited), Continued Options purchased are recorded as investments and marked-to-market daily to reflect the current fair value of the option contract. If an option purchased expires, a loss is realized in the amount of the cost of the option contract. If a closing transaction is entered into, a gain or loss is realized to the extent that the proceeds from the sale are greater or less than the cost of the option. If a purchase put option is exercised, a gain or loss is realized from the sale of the underlying security by adjusting the proceeds from such sale by the amount of the premium originally paid. If a purchased call option is exercised, the cost of the security purchased upon exercise is increased by the premium originally paid. As of March 31, 2014, the location of derivatives in the statement of assets and liabilities and the value of the derivative instruments categorized by risk exposure is as follows: Derivative Type Statement of Assets and Liabilities Location Value Equity Contracts Options written, at fair value $ ) Equity Contracts Net Assets – net unrealized appreciation on written options The effect of derivative instruments on the statement of operations for the six months ended March 31, 2014 is as follows: Location ofGain/(Loss) Derivative Type on Derivatives Recognized in Income Value Equity Contracts Change in unrealized appreciation on written options $ The average monthly market value of written options during the six months ended March 31, 2014 was $21,525. Transactions in written options contracts for the six months ended March 31, 2014, are as follows: Premiums Contracts Received Beginning balance — — Options written 75 $ Outstanding at March 31, 2014 75 $ The Fund has adopted financial reporting rules regarding offsetting assets and liabilities and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The table below shows the offsetting assets and liabilities relating to the written options shown on the statement of assets and liabilities. 24 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at March 31, 2014 (Unaudited), Continued Gross Amounts not Offset in the Statement of Assets and Liabilities Gross Gross Net Amounts Amounts Amounts of Offset Presented Recognized in the in the Assets Statement Statement Collateral Assets: or of Assets & of Assets & Financial Pledged Net Description Liabilities Liabilities Liabilities Instruments (Received) Amount None $
